Citation Nr: 0526740	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spondylosis. 

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, that denied entitlement to service 
connection for a right knee disorder and a right ankle 
disorder and granted entitlement to service connection for 
lumbar spondylosis, assigning a noncompensable initial 
evaluation.  In April 2003, the RO assigned an initial 10 
percent rating for lumbar spondylosis.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for lumbar spondylosis is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.
 

FINDING OF FACT

The competent evidence shows the veteran does not currently 
suffer from a right knee disability or a right ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder have not been met. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for service connection for a right ankle 
disorder have not been met. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claims, VA satisfied its duty to 
notify by means of a letter from the RO to the veteran dated 
in February 2001 in which he was told of what was required to 
substantiate his service connection claims and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains the veteran's service medical 
records, and he has not identified any pertinent, outstanding 
post-service evidence requiring further development.  He 
stated in April 2001 that he had no additional medical or 
other information to submit.  The claims file also contains a 
VA examination report dated in September 2000.  Further 
examination, however, is unnecessary because there is no 
competent evidence of current disability.  


II.  Right knee and right ankle

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In this case, the record does not contain competent evidence 
of a current right knee or right ankle disability.  At VA 
examination in September 2000, the veteran's right knee and 
right ankle demonstrated full range of motion without pain, 
fatigue, weakness, lack of endurance, or incoordination, and 
there was no evidence of heat, redness, effusion, drainage, 
swelling, or instability.  Furthermore, X-rays of the ankle 
and knee were within normal limits.  The examiner concluded 
there was no diagnosable pathology of the right knee or right 
ankle.  The only post-service medical evidence of record is 
the report from the September 2000 VA examination.

In the veteran's July 2002 notice of disagreement, he 
reported knee pain and ankle pain on movement.  However, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999). 

"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
February 2001 development letter specifically requested 
information and/or evidence establishing his current 
disabilities, but the veteran submitted no such information 
or evidence.  He stated in April 2001 that he had no 
additional medical or other information to submit.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  The 
preponderance is against the veteran's claims, and they must 
be denied.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As pointed out by the veteran's representative, the veteran 
did not receive adequate notice of his scheduled VA 
examination.  An examination was scheduled to be held on 
October 4, 2004, but the record shows that the notice letter 
informing him of the examination is also dated October 4, 
2004.  Because it appears the veteran did not receive timely 
notice of his scheduled VA examination, he should be 
rescheduled for another examination of his service-connected 
lumbar disability, and this should be accomplished on remand.   

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an appropriate 
VA examination of his lumbar spine.  The 
examiner should indicate in his or her report 
that the claims folder was reviewed.  Any 
tests should be accomplished.  A detailed 
rationale for any opinion expressed should be 
provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected lumbar 
spondylosis, including the extent and 
severity of those symptoms.  

The examiner should conduct range of 
motion testing.  Whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine part is used 
repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report. 

The examiner should specifically 
document whether there is any ankylosis 
of the spine.  The examiner should also 
identify any orthopedic and neurological 
findings related to the service-connected 
spine disability and fully describe the 
extent and severity of those symptoms.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  

2.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


